USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: 1/73/20 —_

 

JAMES E, JOHNSON PRISCILLA DENTERLEIN
Corporation Counsel THE CiTy OF NEW YORK Tel.: (212) 356-2455
LAW DEPARTMENT pdenterl@law.nyc.gov

100 CHURCH STREET

NEW YORK, NY 10007
January 10, 2020

By ECE and e-mail
Hon. Andrew L. Carter, Jr.

United States District Court

Southern District of New York

40 Foley Square, Room 435

New York, NY 10007
ALCarterNYSDChambers@nysd.uscourts.gov

Re: W.R,, et. al. v. N.Y.C. Dep’t of Educ., 19-cv-7655 (ALC)(BCM)

Dear Judge Carter:

I am a Special Assistant Corporation Counsel in the office of Corporation Counsel James
E. Johnson, attorney for the Defendant in the above referenced action wherein Plaintiffs seek
attorneys’ fees, costs and expenses for legal work on an administrative hearing under the
Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. §1400, et seq., as well as for
this action. I write on behalf of the parties to respectfully request a 45-day extension of the
parties’ time to submit a Stipulation of Settlement and proposed Order of Dismissal pursuant to
Rule 41(a)(1)(A)(ii) from January 13, 2019 to February 27, 2020. Due to disagreement between
the parties with respect to the contents of this letter, the parties’ positions are set forth separately.

As background, Plaintiffs filed a Due Process Complaint (“DPC”) on June 30, 2017
concerning the 2017-2018 school year under Impartial Hearing (“TH”) No. 166998, which was
not resolved, Then, on July 2, 2018, Plaintiffs filed a second DPC concerning the 2018-2019
school year under IH No. 174637. On November 30, 2018, by Order of the Impartial Hearing
Officer (“IHO”), IH Nos. 166998 and 174637 were consolidated under IH No. 166998, and
ultimately all claims for both school years were resolved by the assigned IHO’s decision dated
May 4, 2019 (and as amended May 29, 2019). See Complaint 9911-12 (ECF No. 1). This action
for fees and costs followed.

Defendant’s Position

The need for this extension arises from a dispute between the parties that has come to
light—which the parties believe will likely be resolved—as discussed below. In their Complaint
dated August 15, 2019, Plaintiffs sought fees for legal work representing the Plaintiffs,
mentioning only IH No. 166998. The Complaint does not state or otherwise indicate that there
are two separate claims for attorneys’ fees. On August 29, 2019, Plaintiffs submitted attorney

 
billing records to Defendant. As the underlying administrative proceedings were consolidated
and the billing records reflected work performed for both, Defendant relied in good faith upon
Plaintiffs’ submission of fees as the only fees requested in connection with the consolidated
action. Our office analyzed Plaintiffs’ submission, and negotiated a settlement of this case. At
no time during that negotiation did Plaintiffs indicate or inform Defendant that there remained
other billing records for which Plaintiffs believed they were entitled to be compensated. On
December 13, 2019, we informed the Court that the parties reached a settlement of this matter
and the parties would file a finalized Stipulation of Settlement and proposed Order of Dismissal
pursuant to Rule 41(a)(1)(A)(ii) to the Court no later than January 13, 2020. (ECF No. 15).

Upon receipt of the proposed Stipulation of Settlement along with the standard releases,
Plaintiffs informed Defendant that they did not include the billing records for IH No. 166998 in
their submission of fees for this action. Without waiving any defenses to this additional claim,
Defendant has agreed to consider these additional billing records. On December 24, 2019,
Plaintiffs submitted those additional attorneys’ fees and expenses in connection with this action.
The requested extension will allow Defendant sufficient time to consider Plaintiffs’ additional
billing records and confer with Plaintiffs on the settlement status of this action.

Plaintiffs’ Position

Plaintiffs filed a Due Process Complaint (“DPC”) on June 30, 2017 concerning the 2017-
2018 school year under Impartial Hearing (“IH”) No. 166998. Then, on July 2, 2018, Plaintiffs
filed a second DPC concerning the 2018-2019 school year under IH No. 174637. On November
30, 2018, by Order of the Impartial Hearing Officer, IH Nos. 166998 and 174637 were
consolidated under IH No. 166998. In their Complaint dated August 15, 2019, Plaintiffs sought
fees for legal work representing the Plaintiffs for both school years but included only the case
number indicated on the final Decision And Order, IH No. 166998. On August 29, 2019,
Plaintiffs submitted attorney billing records to Defendant and the parties negotiated a settlement
of this case. On December 13, 2019, we informed the Court that the parties reached a settlement
of this matter and the parties would file a finalized Stipulation of Settlement and proposed Order
of Dismissal pursuant to Rule 41(a)(1)(A)(ii) to the Court no later than January 13, 2020. (ECF
No. 15).

Upon receipt of the proposed Stipulation of Settlement along with the standard releases,
Plaintiffs informed Defendant that due to an administrative oversight resulting from the
consolidation of the two matters for the 2017-2018 and 2018-2019 school years, they did not
include the billing records pertaining to the 2017-2018 school year in their submission of fees for
this action. Defendant has agreed to consider these additional billing records. On December 24,
2019, Plaintiffs submitted those additional attorneys’ fees and expenses in connection with this
action. The requested extension will allow Defendant sufficient time to consider Plaintiffs’
additional billing records and confer with Plaintiffs on the settlement status of this action.

Accordingly, we respectfully request a 45-day extension of the parties’ time to submit a
finalized Stipulation of Settlement and proposed Order of Dismissal—if the parties can reach an
agreement on the additional claim—from January 13, 2020 to February 27, 2020.

Thank you for considering this request.

Respectfully submitted,
10512070_1 -2-

 

 

 
/s/ Priscilla Denterlein

Priscilla Denterlein

Special Assistant Corporation Counsel
Attorney for Defendant

/s/ Adam Dayan
Adam Dayan
Attorney for Plaintiffs

  
  

SO 7 (Qu \

HON. ANDREW L. CARTER, Jit.
UNITED STATES DISTRICT JUDGE

Janvavy 1% 2026

 

10512070_1 -3-

 
